DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Cooper et al. (US Pat. No. 6,165,384).
Cooper et al. (384) teach a method that includes use of a fluorescent dye in machinery and storage, wherein the dye fluoresces under blue or ultraviolet light (see abstract).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US Pat. No. 6,165,384) in view of Dacosta et al. (US 20110117025 A1) corresponds to PCT/CA2009/000680.
Cooper et al. (384) teach a method that includes use of a fluorescent dye in machinery and storage, wherein the dye fluoresces under blue or ultraviolet light (see abstract) including wherein little or no excitation exists outside of the blue/UV band (see column 3, line 56-column 4, line 44) but fails to teach an injection into a patient. However, Dacosta et al. (025) from the same field of endeavor do teach injection in to a patient and determining the injection using a fluorescent dye (see [0188]). It would be obvious to one of ordinary skill in the art to use the invention of Cooper et al. with the features of Dacosta et al. for the benefit of visualizing wounds. The use of a dark room is rendered obvious by teachings of Cooper et al. wherein little or no excitation exists outside of the blue/UV band.
Claims 4-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US Pat. No. 6,165,384) in view of Doyle (“A System for the Management of Risk from Pressurized Fluids” 2011).
Cooper et al. (‘384) teach a method that includes use of a fluorescent dye in machinery and storage, wherein the dye fluoresces under blue or ultraviolet light (see abstract) including wherein little or no excitation exists outside of the blue/UV band (see column 3, line 56-column 4, line 44) but fails to teach an injection into a patient. However, Doyle from the same field of endeavor do teach injection in to a patient and determining the injection using a fluorescent dye (see page 19). It would be obvious to one of ordinary skill in the art to use the invention of Cooper et al. with the features of Doyle for the benefit of visualizing wounds. The use of a dark room is rendered obvious by teachings of Cooper et al. wherein little or no excitation exists outside of the blue/UV band.
Claims 6-9 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US Pat. No. 6,165,384) in view of Dacosta et al. (US 20110117025 A1) corresponds to PCT/CA2009/000680 as applied to claim 19 above, and further in view of Yaroslavsky et al. (US 20050094147 A1).
Cooper et al. (‘384) in view of Dacosta et al. (025) teach the method as discussed above but fail to explicitly teach washing the potential injection site. However, Yaroslavsky et al. (‘147) from the same field of endeavor do teach washing an injection site (see [0057]). It would be obvious to one of ordinary skill in the art to use the invention of Cooper et al. with the features of Yaroslavsky et al. for the benefit of removing excess dye that would otherwise impede visualization. Repeating the same process is obvious to one of ordinary skill in the art that would not result in an unexpected result.
Claims 6-9 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Cooper et al. (US Pat. No. 6,165,384) in view of Doyle (“A System for the Management of Risk from Pressurized Fluids" 2011) as applied to claim 19 above, and further in view of Yaroslavsky et al. (US 20050094147 A1).
Cooper et al. (384) in view of Doyle teach the method as discussed above but fail to explicitly teach washing the potential injection site. However, Yaroslavsky et al. from the same field of endeavor do teach washing an injection site (see [0057)). It would be obvious to one of ordinary skill in the art to use the invention of Cooper et al. with the features of Yaroslavsky et al. for the benefit of removing excess dye that would otherwise impede visualization. Repeating the same process is obvious to one of ordinary skill in the art that would not result in an unexpected result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793